Order entered March 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01730-CV

                                JAMES P. MURPHY, Appellant

                                                 V.

                      FRISCO SURGERY CENTER, ET AL., Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-4116-2012

                                             ORDER
       We GRANT appellant’s February 25, 2013 unopposed motion for an extension of time to

file a brief. Appellant shall file his brief on or before March 14, 2013.




                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE